 Case 2:19-cv-00384-JRG Document 18 Filed 06/01/20 Page 1 of 4 PageID #: 90



                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION
                                                  §
LONGHORN HD LLC.,                                 §     Case No. 2:19-cv-00384-JRG
                                                  §
                           Plaintiff,             §     JURY TRIAL DEMANDED
                                                  §
           v.                                     §
                                                  §
CHECK POINT SOFTWARE                              §
TECHNOLOGIES LTD.,                                §
                                                  §
                           Defendant.             §
                                                  §

           JOINT MOTION FOR ENTRY OF AGREED DISCOVERY ORDER

       Pursuant to the Court’s Minute Entry for the Scheduling Conference held on May 18,

2020, Plaintiff Longhorn HD LLC. and Defendant Check Point Software Technologies, Ltd.

(collectively, the “Parties), jointly and respectfully request that the Court enter the Proposed

Discovery Order, attached here to as Exhibit A.

Dated: June 1, 2020                                   BROWN RUDNICK LLP

                                                       /s/ Vincent J. Rubino, III
                                                      Alfred R. Fabricant
                                                      NY Bar No. 2219392
                                                      Email: afabricant@brownrudnick.com
                                                      Peter Lambrianakos
                                                      NY Bar No. 2894392
                                                      Email: plambrianakos@brownrudnick.com
                                                      Vincent J. Rubino, III
                                                      NY Bar No. 4557435
                                                      Email: vrubino@brownrudnick.com
                                                      BROWN RUDNICK LLP
                                                      7 Times Square
                                                      New York, NY 10036
                                                      Telephone: (212) 209-4800
                                                      Facsimile: (212) 209-4801
Case 2:19-cv-00384-JRG Document 18 Filed 06/01/20 Page 2 of 4 PageID #: 91



                                        Justin Kurt Truelove
                                        Texas Bar No. 24013653
                                        Email: kurt@truelovelawfirm.com
                                        TRUELOVELAWFIRM, PLLC
                                        100 West Houston
                                        Marshall, Texas 75670
                                        Telephone: (903) 938-8321
                                        Facsimile: (903) 215-8510



                                         /s/ Alyssa Caridis (With permission)
                                        Alyssa Caridis
                                        State Bar No. 260103
                                        Email: acaridis@orrick.com
                                        ORRICK, HERRINGTON &
                                         SUTCLIFFE LLP
                                        777 South Figueroa Street, Suite 3200
                                        Los Angeles, CA 90017
                                        Telephone: (213) 629-2020
                                        Facsimile: (213) 612-2499

                                        Clement Roberts
                                        CA State Bar No. 209203
                                        Email: croberts@orrick.com
                                        ORRICK, HERRINGTON &
                                         SUTCLIFFE LLP
                                        405 Howard Street
                                        San Francisco, CA 94105
                                        Telephone: (415) 773-5700
                                        Facsimile: (415) 773-5759

                                        Evan Brewer
                                        State Bar No. 304411
                                        Email: ebrewer@orrick.com
                                        ORRICK, HERRINGTON &
                                         SUTCLIFFE LLP
                                        1000 Marsh Road
                                        Menlo Park, CA 94025-1015
                                        Telephone: (650) 614 7400
                                        Facsimile: (650) 614 7401




                                    2
Case 2:19-cv-00384-JRG Document 18 Filed 06/01/20 Page 3 of 4 PageID #: 92



                                        Eric H. Findlay
                                        Email: efindlay@findlaycraft.com
                                        State Bar No. 00789886
                                        FINDLAY CRAFT, P.C.
                                        102 North College Avenue, Suite 900
                                        Tyler, TX 75702
                                        Telephone: (903) 534-1100
                                        Facsimile: (903) 534-1137

                                        ATTORNEYS FOR DEFENDANT
                                        CHECK POINT TECHNOLOGIES
                                        LTD.




                                    3
 Case 2:19-cv-00384-JRG Document 18 Filed 06/01/20 Page 4 of 4 PageID #: 93



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on June 1, 2020, all counsel of record who are

deemed to have consented to electronic service are being served with a copy of this document via

the Court’s CM/ECF system per Local Rule CV-5(a)(3).


                                             /s/ Vincent J. Rubino, III
                                                Vincent J. Rubino, III
